DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Corless (33,860) on August 31, 2022.
The application has been amended as follows:
Amend Claims 5-7 as recited below and cancel Claim 12.
Claim 5:  A solid electrolyte for all-solid batteries comprising: a compound 
[Formula 5]
Li6PS5-2dNdX1+d
wherein in Formula 5, 0<d<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I),
wherein the compound has an argyrodite-type crystal structure.
Claim 6: An all-solid battery comprising: 
a cathode; 
an anode; and 
a solid electrolyte layer interposed between the cathode and the anode, 
wherein at least one of the cathode, the anode and the solid electrolyte layer comprises the solid electrolyte of claim 5.

Claim 7: A method of manufacturing a solid electrolyte for all-solid batteries comprising:
providing a mixture of Li2S, P2S5, LiX, and Li3N;
grinding the mixture; and
heat treating the mixture to obtain a compound having an argyrodite-type crystal structure, wherein each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I), 
wherein the compound is represented by the following Formula 5:
[Formula 5]
	Li6PS5-2dNdX1+d
	wherein in Formula 5, 0<d<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
Reasons for Allowance
Claims 5-7 and 13 are allowed.
The following is an Examiner’s statement of reasons for allowance: The invention of Claims 5 and 7 are directed to a method of manufacturing a solid electrolyte for all-solid batteries comprising:
providing a mixture of Li2S, P2S5, LiX, and Li3N;
grinding the mixture; and
heat treating the mixture to obtain a compound having an argyrodite-type crystal structure, wherein each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I), 
wherein the compound is represented by the following Formula 5:
[Formula 5]
	Li6PS5-2dNdX1+d
	wherein in Formula 5, 0<d<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
The closest prior art is considered to be Guan et al. (CN 103560267B, cited on the IDS dated April 25, 2022, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claims 5 and 7, Guan discloses a method of manufacturing a solid electrolyte for all-solid batteries ([0008]) comprising:
providing a mixture of Li2S, P2S5, and a dopant ([0013]-[0014])
grinding the mixture ([0013]-[0014]); and
heat treating the mixture to obtain a compound ([0020]-[0021]]).
Guan further discloses wherein the dopant may be lithium chloride (LiCl), lithium bromide (LiBr), lithium iodide (LiI), lithium nitride (Li3N), or a combination thereof ([0015]-[0016]), such that each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
Specifically, Guan discloses wherein the solid electrolyte has high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability ([0008], [0023], [0038]).
It would have been obvious to one of ordinary skill in the art to utilize lithium chloride (LiCl) and lithium nitride (Li3N) as the dopant, as disclosed by Guan, wherein the skilled artisan would have reasonable expectation that such would successfully form a solid electrolyte having high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability, as desired by Guan. 
Modified Guan further discloses wherein the compound is represented by the following formula: LiaPbScMd, wherein in the formula, M is NxCly, 0<a<10, 0<b<5, 0<c<15, and 0<(x+y)<1 ([0009]-[0012]).
Thus, the Examiner notes that the amount of dopant falls outside the instantly claimed range and consequently modified Guan does not disclose wherein the compound is represented by the following Formula 5:
[Formula 5]
	Li6PS5-2dNdX1+d
	wherein in Formula 5, 0<d<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I), as required by the claimed invention. 
The second closest prior art is considered to be Miyashita et al. (US PGPub 2017/0352916) and further in view of Guan et al. (CN 103560267B, cited on the IDS dated April 25, 2022, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claims 5 and 7, Miyashita discloses a method of manufacturing a solid electrolyte for all-solid batteries ([0018]-[0020]) comprising:
providing a mixture of Li2S, P2S5, and LiX (LiCl) ([0070]),
grinding the mixture ([0070]); and
heat treating the mixture to obtain a compound having an argyrodite-type crystal structure, wherein each X is chlorine (Cl) ([0070]), 
wherein the compound is represented by the following formula
	Li7-x-2yPS6-x-yClx
	wherein 0.8<x<1.7 and 0<y<-0.25+0.5 ([0019]-[0020], see also Table 1).
Miyashita discloses a desire for the solid electrolyte to have high ionic conductivity and to be stable chemical and electrochemically and further discloses wherein lithium nitride is a known candidate material for a solid electrolyte ([0005]).
However, Miyashita does not disclose wherein solid electrolyte composition comprises nitrogen such that the solid electrolyte is a compound represented by Formula 5:
[Formula 5]
	Li6PS5-2dNdX1+d
	wherein in Formula 5, 0<d<1; and
each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
Guan teaches a method of manufacturing a solid electrolyte for all-solid batteries that has high lithium ion conductivity, excellent electrical conductivity at room temperature and good chemical stability ([0008], [0023], [0038]).
Specifically, Guan teaches wherein the method comprises:
providing a mixture of Li2S, P2S5, and a dopant agent in order further improve the lithium conductivity and additionally improve the electrochemical stability of the solid electrolyte ([0008], [0013]-[0014], [0023], [0038])
grinding the mixture ([0013]-[0014]); and
heat treating the mixture to obtain a compound ([0020]-[0021]).
Guan further teaches wherein the dopant may be lithium chloride (LiCl), lithium bromide (LiBr), lithium iodide (LiI), lithium nitride (Li3N), or a combination thereof ([0015]-[0016]), such that each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I).
It would have been obvious to one of ordinary skill in the art to dope the solid electrolyte of Miyashita with lithium nitride, as taught by Guan, in order further improve the lithium conductivity and additionally improve the electrochemical stability of the solid electrolyte, as desired by Miyashita, wherein a skilled artisan would have reasonable expectation that such can successfully be achieved.
The Examiner notes that the instant specification demonstrates in Example 4 wherein a compound represented by Formula 5 was formed by controlling a molar ratio of Li2S, P2S5, LiCl, and Li3N (P23, L11-L26, L25). Specifically, the instant specification discloses wherein the molar ratios of Li2S : P2S5 : LiCl : and Li3N fall have respective ranges of [12.5, 50] : 12.5 : [31.25, 50] : [6.25, 25] (P23, L11-L26, L25, see Table 4), which mathematically equates to respective ranges of [0.25, 1] : 0.25 : [0.625, 1] : [0.125, 0.5].
Guan further teaches wherein the compound is formed by controlling a molar ratio of Li2S, P2S5, LiCl, and Li3N, wherein such have respective ranges of 1 : (0.01, 1) : x : y,  wherein the sum of x and y is in the range of (0.001, 0.1) ([0051]).
Thus, Guan teaches discloses wherein the molar amount of Li2S and P2S5 falls within the acceptable ranges disclosed by the instant specification. 
However, modified Guan discloses wherein the molar amount of LiCl and Li3N falls outside the acceptable ranges disclosed by the instant specification and therefore the Examiner notes that using the amount of dopant agent taught by Guan would not be sufficient to produce the compound represented by Formula 5, as evidenced by Table 4 and P23, L11-L26, L25 of the instant specification. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the compound is represented by the following Formula 5: [Formula 5] Li6PS5-2dNdX1+d, wherein in Formula 5, 0<d<1; and each X is the same or different halogen atom selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I)” in combination with all of the other claim limitations taken as a whole.
	Claims 6 and 13 are dependent on Claims 5 and 7 and therefore are allowable for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 31, 2022
                                                                                                                                                                                                        /CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 1, 2022